EXHIBIT 10.1

 

AECOM

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE EARNINGS PROGRAM

 

These Standard Terms and Conditions apply to any Award of Performance Earnings
Program (“PEP”) units granted to an employee of the Company on or after March 1,
2017, under the AECOM Amended & Restated 2016 Stock Incentive Plan, as may be
amended from time to time (the “Plan”), which are evidenced by a Term Sheet or
an action of the Administrator that specifically refers to these Standard Terms
and Conditions.

 

1.                                     TERMS OF PEP UNITS

 

AECOM, a Delaware corporation (the “Company”), has granted to the Participant
named in the term sheet (including Attachment A thereto) provided to said
Participant herewith,  otherwise provided electronically or included on the
stock administrator’s online grant summary page (the “Term Sheet”) an
opportunity to earn a target number of PEP units (the “Award”) specified in the
Term Sheet.  Each PEP unit represents the right to receive one share of the
Company’s Common Stock, $0.01 par value per share (the “Common Stock”), together
with cash in an amount equivalent to dividends paid or made by the Company with
respect to such share of Common Stock (a “Dividend Equivalent”), upon the terms
and subject to the conditions set forth in the Term Sheet, these Standard Terms
and Conditions, and the Plan, each as amended from time to time.  For purposes
of these Standard Terms and Conditions and the Term Sheet, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.

 

2.                                     EARNOUT OF PEP UNITS

 

The number of PEP units earned under the Award shall be determined according to
the Performance Objectives and Performance Earnout Schedule specified in the
Term Sheet.

 

3.                                     VESTING OF PEP UNITS

 

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet with respect to the number of PEP units earned as set forth in the
Term Sheet; provided that (except as set forth in Section 5 below) the
Participant does not experience a Termination of Employment (as defined in the
Plan). Each date on which PEP units subject to the Award vest is referred to
herein as a “Vesting Date.” Notwithstanding anything herein or in the Term Sheet
to the contrary, if a Vesting Date is not a business day, the applicable portion
of the Award shall vest on the prior business day.  PEP units granted under the
Award that have vested and are no longer subject to forfeiture are referred to
herein as “Vested Units.”  PEP units granted under the Award that are not vested
and remain subject to forfeiture are referred to herein as “Unvested Units.” The
vesting period of the Award may be adjusted by the Administrator to reflect the
decreased level of employment during any period in which

 

1

--------------------------------------------------------------------------------



 

the Participant is on an approved leave of absence or is employed on a less than
full time basis, provided that the Administrator may take into consideration any
accounting consequences to the Company in making any such adjustment.  Dividend
Equivalents shall accrue and remain unvested with respect to Unvested Units and
shall vest, if at all,  at the same time or times as the Unvested Units to which
the Dividend Equivalents relate.  Dividend Equivalents shall not accrue
interest.

 

Notwithstanding anything herein to the contrary, in connection with any
Transaction,  Section 12 of the Plan shall apply to the Award, except as
otherwise provided in any individual agreement between the Participant and the
Company in effect at the time of the Transaction or any Company benefit plan or
written policy in effect and applicable to the Participant at the time of such
Transaction.

 

4.                                     SETTLEMENT OF PEP UNITS

 

Each earned Vested Unit will be settled by the delivery of one share of Common
Stock (subject to adjustment under Section 12 of the Plan) to the Participant
or, in the event of the Participant’s death, to the Participant’s estate, heir
or beneficiary, promptly following the applicable Vesting Date (but in no event
later than 75 days following the Vesting Date); provided that the Participant
has satisfied all of the tax withholding obligations described in Section 8
below, and that the Participant has completed, signed and returned any documents
and taken any additional action that the Company deems appropriate to enable it
to accomplish the delivery of the shares of Common Stock.  The issuance of the
shares of Common Stock hereunder may be affected by the issuance of a stock
certificate,  recording shares on the stock records of the Company or by
crediting shares in an account established on the Participant’s behalf with a
brokerage firm or other custodian,  in each case as determined by the Company. 
Fractional shares will not be issued pursuant to the Award.

 

Notwithstanding the above, (i) the Company shall not be obligated to deliver any
shares of the Common Stock during any period when the Company determines that
the delivery of shares hereunder would violate any federal, state or other
applicable laws, (ii) the Company may issue shares of Common Stock hereunder
subject to any restrictive legends that, as determined by the Company’s counsel,
are necessary to comply with securities or other regulatory requirements, and
(iii) the date on which shares are issued hereunder may include a delay in order
to provide the Company such time as it determines appropriate to address tax
withholding and other administrative matters (which delay shall in no event
extend beyond 75 days following the Vesting Date).

 

Dividend Equivalents shall be settled in cash at the same time, and upon the
same conditions, if applicable, as the earned Vested Units to which they relate.

 

5.                                     RIGHTS AS STOCKHOLDER

 

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. With the exception of Dividend
Equivalents (which shall be settled, if at all, in the form of cash), pursuant
to the terms hereof, the Participant will not be entitled to any privileges of
ownership of the shares of Common Stock (including, without limitation, any
voting rights) underlying Vested Units and/or Unvested Units unless and until
shares of Common Stock are actually delivered to the Participant hereunder.

 

2

--------------------------------------------------------------------------------



 

6.                                     TERMINATION OF EMPLOYMENT

 

Upon the date of the Participant’s Termination of Employment (as defined in the
Plan) for any reason, except as provided in this Section 6 or in any individual
agreement between the Participant and the Company in effect at the time of
Termination of Employment, all Unvested Units shall be forfeited by the
Participant and cancelled and surrendered to the Company without payment of any
consideration to the Participant.   Dividend Equivalents shall be subject to the
same treatment upon the Participant’s Termination of Employment as the Vested
Units or Unvested Units to which they relate.  For the avoidance of doubt,
regardless of any notice or severance period required by any applicable law, in
no event does the Participant’s entitlement to or receipt of pay in lieu of
notice or severance pay under any statute, contract or at common law serve to
extend the effective date of Participant’s Termination of Employment for any
purpose under this Award.

 

A.                                    Upon the date of a termination of the
Participant’s employment as a result of the death of the Participant, subject to
any individual agreement between the Participant and the Company in effect at
the time of Termination of Employment,  the Award will vest as if the
Participant had remained employed through the Vesting Date but based on the
Company’s actual performance relative to the Performance Objectives through the
date of the Participant’s death (as determined by the Administrator) and the
Vested Units will be paid to the Participant’s estate,  heir or beneficiary
within 30 days following the date of the Participant’s death.  Any unearned PEP
units shall be forfeited by the Participant’s estate, heir or beneficiary and
cancelled and surrendered to the Company without payment of any consideration to
the Participant’s estate, heir or beneficiary.

 

B.                                    Upon Termination of Employment by the
Company as a result of the Total and Permanent Disablement of any Participant,
subject to any individual agreement between the Participant and the Company in
effect at the time of Termination of Employment, the Award will vest as if the
Participant had remained employed through the Vesting Date but based on the
Company’s actual performance relative to the Performance Objectives through the
date of the Participant’s Termination of Employment (as determined by the
Administrator) and the Vested Units will be paid to the Participant within 30
days following the date of the Participant’s Termination of Employment. Any
unearned PEP units shall be forfeited by the Participant and cancelled and
surrendered to the Company without payment of any consideration to the
Participant.

 

C.                                    Upon Termination of Employment as a result
of the Retirement of a Participant, subject to any individual agreement between
the Participant and the Company in effect at the time of Termination of
Employment, the Award may vest on a pro- rata basis. In order to receive
prorated vesting, the Participant: (1) must be a solid performer and meet or
exceed expectations with respect to individual performance, etc. (in each case,
as determined by the Administrator or any officer

 

3

--------------------------------------------------------------------------------



 

of the Company to whom the Administrator’s authority has been delegated) and
(2) execute a general release of all claims and abide by a non-solicitation
and/or non-competition agreement in a form provided by the Administrator at the
time of termination.  The pro-rata basis will be a percentage where the
denominator is the number of months in the Performance Cycle and the numerator
is the number of whole months from the beginning date of the Performance Cycle
through the date of termination. Distributions shall be the lesser of actual
performance or 100% of the pro-rated PEP units.  Any unearned or Unvested Units
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.  For purposes
of the Award and these Standard Terms and Conditions, the term “Retirement”
means retirement from active employment with the Company and its Subsidiaries
(i) at or after age 60 and with the approval of the Administrator or (ii) at or
after age 65.  The determination of the Administrator as to an individual’s
Retirement shall be conclusive on all parties.

 

D.                                    Upon termination of the Participant’s
employment for Cause, all Vested Units and Unvested Units shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration to the Participant.

 

7.                                      CONDITIONS AND RESTRICTIONS ON SHARES

 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation
(a) restrictions under an insider trading policy or pursuant to applicable law,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (c) restrictions in connection with any underwritten public
offering by the Company of the Company’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933, (d) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (e) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company for a period of six (6) months following the date on
which the Participant acquired such Shares pursuant to the Award.

 

8.                                      INCOME TAXES

 

The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Settlement Date) determined
by applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the units that are vested and
earned together with the value of any related Dividend Equivalents.  The
Participant will be solely responsible for the payment of all U.S. federal
income and other taxes, including any state, local or non-U.S.

 

4

--------------------------------------------------------------------------------



 

income or employment tax obligation that may be related to the Vested Units and
Dividend Equivalents, including any such taxes that are required to be withheld
and paid to the applicable tax authorities (the “Tax Withholding Obligation”). 
The Participant will be responsible for the satisfaction of such Tax Withholding
Obligation in a manner acceptable to the Company at its sole discretion.

 

By accepting the Award the Participant agrees that, unless and to the extent the
Participant has otherwise satisfied the Tax Withholding Obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized to withhold from the shares of Common Stock issuable to the
Participant in respect of Vested Units the whole number of shares (rounded down)
having a value (as determined by the Company consistent with any applicable tax
requirements) on the Taxable Date or the first trading day before the Taxable
Date sufficient to satisfy the applicable Tax Withholding Obligation.  If the
withheld shares are not sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Participant agrees to pay to the Company as soon as practicable
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of shares of Common Stock described above and if the withheld shares
are more than sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Company shall make such arrangement as it determines appropriate
to credit such amount for the Participant’s benefit.

 

At any time not less than five (5) business days before any Tax Withholding
Obligation arises (e.g., a Settlement Date), the Participant may elect to
satisfy all or any part of the Participant’s Tax Withholding Obligation by
delivering to the Company an amount that the Company determines is sufficient
(in light of the uncertainty of the exact amount thereof) to satisfy the Tax
Withholding Obligation by (i) wire transfer to such account as the Company may
direct, (ii) delivery of a personal check payable to the Company, or (iii) such
other means as specified from time to time by the Administrator; in each case
unless the Company has specified prior to such date that the Participant is not
permitted to satisfy the Tax Withholding Obligation. The Administrator may, in
its discretion,  permit or require that the Tax Withholding Obligation be
satisfied by the Participant providing instruction and authorization to the
Company and a brokerage firm designated by the Company to sell on the
Participant’s behalf a whole number of shares of Common Stock from those shares
issued to the Participant in respect of Vested Units as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the Tax
Withholding Obligation.  If this “sell to cover” method of payment is permitted
(and elected) or required, the applicable shares of Common Stock will be sold on
the Taxable Date or as soon thereafter as practicable. The Participant will be
responsible for all broker’s fees and other costs of sale, and agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. The number of shares sold may be determined
by considering any applicable withholding rates, including maximum applicable
rates, and to the extent the proceeds of such sale exceed the Tax Withholding
Obligation, the Company shall make such arrangement as it determines appropriate
to credit such amount for the Participant’s benefit and the Participant
acknowledges that the Participant has no entitlement to the equivalent in
shares. The Participant agrees to pay to the Company as soon as practicable any
amount of the Tax Withholding Obligation that is not satisfied by the sale.

 

The Company may refuse to issue any shares of Common Stock to the Participant or

 

5

--------------------------------------------------------------------------------



 

settle any Dividend Equivalents until the Participant satisfies the Tax
Withholding Obligation.  The Participant acknowledges that the Company has the
right to retain, without notice, from shares issuable under the Award or from
salary, or other amounts payable to the Participant, shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

 

The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 8 with respect to any tax
withholding obligations that arise in connection with the Award.  The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award, or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

 

9.                                     NON-TRANSFERABILITY OF AWARD

 

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution. The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 9.

 

10.                              THE PLAN AND OTHER AGREEMENTS

 

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Conditions and the Plan, the Plan
controls. The Term Sheet, these Standard Terms and Conditions and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Award.  Any prior agreements, commitments or negotiations
concerning the Award are superseded.

 

11.                              LIMITATION OF INTEREST IN SHARES SUBJECT TO
AWARD

 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest,  or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

 

12.                              NOT A CONTRACT FOR EMPLOYMENT

 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

6

--------------------------------------------------------------------------------



 

13.                            SECTION 409A

 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, this Award is not intended to provide for a deferral of compensation
within the meaning of Section 409A of the Code and is intended to qualify as a
“short-term deferral” under Section 409A of the Code, and these Standard Terms
and Conditions shall be construed or deemed to be amended as necessary to effect
such intent.  Under no circumstances, however, shall the Company have any
liability under the Plan or these Standard Terms and Conditions for any taxes,
penalties or interest due on amounts paid or payable pursuant to the Plan or
these Standard Terms and Conditions, including any taxes,  penalties or interest
imposed under Section 409A of the Code.  To the extent any payment or benefit in
respect of this Award is considered deferred compensation subject to (and not
exempt from) the restrictions contained in Section 409A of the Code and to the
extent the Participant is considered a specified employee (as determined in
accordance with a uniform policy adopted by the Company with respect to all
arrangements subject to Section 409A of the Code) at the time of his or her
separation from service (as determined under Section 409A), such payment may not
be made as a result of the Participant’s separation from service before the date
that is six months after the Participant’s separation form service (or, if
earlier, the Participant’s death).  Any payment that would otherwise be made
during this period of delay shall be accumulated and paid on the sixth month
plus one day following the Participant’s separation from service (or, if
earlier, as soon as administratively practicable after the Participant’s death).

 

14.                               CLAWBACK POLICY

 

The Participant hereby acknowledges and agrees that the Participant and the
award evidenced by this Agreement are subject to the Company’s Clawback Policy
as amended from time to time.  To the extent the Participant is subject to the
Policy, the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement.

 

15.                               NOTICES

 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

If to the Company to:

 

AECOM

300 S Grand Ave, 2rd Floor

Los Angeles, CA 90071-2201

Attention:  Compensation Department

 

If to the Participant, to the address for the Participant contained in the
Company’s books and records.

 

7

--------------------------------------------------------------------------------



 

16.                               SEPARABILITY

 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

17.                               HEADINGS

 

The headings preceding the text of the sections herein are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor
 shall they affect its meaning, construction or effect.

 

18.                               FURTHER ASSURANCES

 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 

19.                               BINDING EFFECT

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon The parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

20.                               DISPUTES

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall Be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.   The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

 

21.                               ELECTRONIC DELIVERY

 

The Company may, at its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent shall
remain in effect throughout the Participant’s term of employment or service with
the Company and thereafter until withdrawn in writing by the Participant.

 

8

--------------------------------------------------------------------------------



 

Attachment A

 

AECOM

PERFORMANCE CRITERIA AND EARNOUT SCHEDULE

FY2019 PERFORMANCE EARNINGS PROGRAM (PEP)

 

This schedule outlines the performance conditions attached to the vesting of
your PEP award.  Your PEP award is just one component of your overall long-term
incentive package.  Another important aspect is your Restricted Stock Unit (RSU)
award in which the number of RSUs you originally received upon grant will not
change over time.

 

The FY2019 Performance Earnings Program is administered in accordance with
provisions of the AECOM Amended & Restated 2016 Stock Incentive Plan and
associated documents, including this Performance Criteria and Performance
Earnout Schedule and the Standard Terms and Conditions as established by the
Administrator.

 

The payment from earned target units will be determined based on AECOM’s 3-Year
Cumulative Free Cash Flow Per Share and AECOM’s 3-Year Average Return on
Invested Capital (“ROIC”), each weighted 50.0%.  For both objectives,
performance will be determined after the end of the three-year performance cycle
beginning on October 1, 2018 and ending on September 30, 2021.

 

The total award will vest and be paid in year three (December 2021). The value
of your PEP award may appreciate based on AECOM’s stock price during the
three-year vesting period.

 

1.                                      PERFORMANCE CRITERIA

 

The following definitions shall apply for purposes of the performance criteria
at the overall enterprise level:

 

A.                                    “3-Year Cumulative Free Cash Flow Per
Share” (50.0% weighting) is the sum of fiscal years 2019, 2020, and 2021 cash
flow from operations less capital expenditures net of proceeds from disposals
divided by the average of fiscal years 2019, 2020, and 2021 Weighted Average
Number of Common Shares Outstanding, on a diluted basis

 

B.                                    “3-Year Average Return on Invested
Capital” (50.0% weighting) is the average of fiscal years 2019, 2020, and 2021
Adjusted Net Operating Profit After Taxes (Adj. NOPAT) divided by the Average
Quarterly Invested Capital over fiscal years 2019, 2020, and 2021.

 

(i)           Adj. NOPAT is the sum of Adjusted Net Income and Adjusted Interest
Expense net of interest income (tax effected at a normalized 25% rate). 
Adjusted Net Income is the Net Income Available to Common Stockholders excluding
acquisition and integration related expenses, restructuring related expenses,
financing charges in interest expense, the amortization of intangible assets,
and financial impacts associated with expected and actual dispositions of
non-core businesses and assets.  Adjusted Interest Expense excludes deferred
financing fees.

 

--------------------------------------------------------------------------------



 

(ii)          Invested Capital is the sum of the Attributable Shareholders
Equity plus Total Debt less Cash and Cash Equivalents.  Quarterly Invested
Capital is the beginning and ending Invested Capital balance of each respective
quarter.  Average Quarterly Invested Capital excludes changes to Accumulated
Other Comprehensive Loss (i.e., it is held flat at Q4 FY2018 ending actuals).

 

2.                                      PERFORMANCE EARNOUT SCHEDULE

 

The following schedule shall apply for purposes of determining what percentage
of the target PEP units are earned after the three-year performance cycles in
order to determine the final earned percentage.  The earnout will be
interpolated for performance between the levels listed in the schedule.  Maximum
payout in all circumstances is 200%.

 

October 1, 2018 - September 30, 2021

 

Performance

 

Percentage Earned(1)

 

Criteria

 

0%

 

100%

 

200%

 

Free Cash Flow Per Share

 

 

 

 

 

 

 

Return on Invested Capital

 

 

 

 

 

 

 

 

3.                                      EXAMPLE

 

Below is a PEP19 payout example where the participant has a target of 1,000 PEP
units.

 

October 1, 2018 - September 30, 2021

 

Performance Criteria

 

Actual
Performance

 

Percentage
Payout

 

Weighting

 

Percentage
Achievement

 

Free Cash Flow Per Share

 

 

 

 

 

50.0

%

 

 

Return on Invested Capital

 

 

 

 

 

50.0

%

 

 

 

 

Total FY2019-FY2021 Earned

 

 

 

 

 

Target PEP Units

 

 

 

 

 

Final Earned PEP Units

 

 

 

 

--------------------------------------------------------------------------------